Appellant predicates his motion for rehearing on two propositions: First, that the Acts of the Regular Session of the Fortieth Legislature expressly abolished the offense of manslaughter. Said act became effective after this conviction, and, therefore, this proceeding would have to be dismissed. Second, that the Acts of the Special Session of the Fortieth Legislature, amending the acts of the Regular Session relative to murder, did not revive the offense of manslaughter, and same, therefore, no longer exists upon our statutes.
There seems no question as to the proposition that the offense of manslaughter no longer exists under our statutes. It might also be conceded that unless the legislature correctly inserted a saving clause in the act abolishing manslaughter, then under all the authorities, and under the provisions of Art. 14 P. C., this conviction would have to be reversed and the proceedings dismissed.
It seems trite to say that the legislature has the right and power to amend its own acts in their passage from the introduction of the bill to its final passage. It need not be debated that the legislature may amend and change its own laws passed at any session, either at that or any subsequent session. It is equally true that one legislature may amend or change the acts of a prior legislature.
The law relative to murder, as passed by Chap. 274 of the Regular Session of the Fortieth Legislature, did not contain any saving clause by which parties who had theretofore been guilty of the offense of manslaughter, or who might be guilty of such offense subsequent to the passage of the bill, but before its taking effect as a law, might be proceeded against. After the passage of the bill and the adjournment of the legislature, *Page 264 
this defect was apparently discovered, and in a special session of the legislature an amendatory act was passed in entire accordance with the mandates of our Constitution in reference to such matters. Chap. 274, Acts of the Regular Session of the Fortieth Legislature, was amended by Chap. 8 of the Special Session, and the amendatory act manifests no effort to amend any section or part of the law by reference to its title only, but Sec. 3a of Chap. 274 was specifically amended by the insertion of a saving clause, the amended Sec. 3a being set out fully in Chap. 8, and we observe no reason whatever for appellant's complaint thereat. He cites the case of Hazelrigg v. Hazelrigg, 183 S.W. 933, but same seems entirely inapplicable. We quote from the opinion in that case:
"The act of 1914 states in its title and in the body of the act that its purpose is to amend and re-enact Secs. 1833 to 1851, inclusive, of the Statutes, but it does not re-enact or publish at length the law it seeks to amend, except in Subsec. 1, which amends Sec. 1849 of the Statutes. It results, therefore, if said act is, in fact, an amendment of the existing law, as it says it is, that the legislature, in the enactment of this act, except in Subsec. 1, entirely disregarded the plain provisions of this section of the Constitution."
Plainly an act purposing to amend eighteen sections of a former law, which actually set out at length only one of said eighteen sections, would be deemed definitely violative of the Constitution, which requires the amendatory act to republish and set out in full the proposed amendments. We see no sort of reason for discussing the proposition again advanced that because the amendatory act took effect before the taking effect of Chap. 274, supra, of which it was an amendment, that when Chap. 274 did take effect it repealed the amendatory act. We get nothing out of such proposition. It is clear that Sec. 3a was properly amended, and, by reason of such amendment, became a part of the original Chap. 274, and that when Chap. 274 became effective, amended Sec. 3a was a part thereof. This law took out of our statutes the offense of manslaughter, but did so with the saving clause, which makes appellant's contention without merit. His offense was committed before the taking effect of said general law. He was and will be correctly proceeded against as under the old law.
The motion for rehearing is overruled.
Overruled. *Page 265